WASHINGTON, Chief Judge:
Appellant Pamela Stuart brought this suit in Superior Court to recover attorney’s fees from her former client, appellee Barbara Walker. Walker moved to compel arbitration of the case pursuant to District of Columbia Bar Rule XIII (“Rule XIII”), which mandates binding arbitration of all attorney-client fee disputes in the District of Columbia. The Superior Court granted the motion and stayed the case pending an arbitral judgment. Stuart then filed this appeal, in which the District of Columbia intervened as a party, from the order granting compelled arbitration and now argues that Rule XIII is unconstitutional and beyond the District of Columbia Court of Appeals’ authority to promulgate. We do not reach the merits of Stuart’s argument, however, because we do not have jurisdiction to hear this appeal as it was taken from a non-final order and, in all ways relevant to this appeal, our jurisdiction is limited to review of final orders of the Superior Court. See D.C.Code § 11-721 (a)(1) (2001); and American Fed’n of Gov’t Employees, *1216AFL-CIO v. Koczak, 489 A.2d 478, 480 (D.C.1981) (“An order to compel arbitration does not dispose of the entire case on the merits. Rather, ... such an order is ... unappealable.”). Accordingly, we dismiss Stuart’s appeal for lack of jurisdiction.
I.
Section 11-721(a)(1) of the District of Columbia Court Reform and Procedure Act of 1970, Pub.L. 91-358, 84 Stat. 480 (1970), recodified D.C.Code § ll-721(a), provides that the District of Columbia Court of Appeals has jurisdiction over “all final orders and judgments of the Superior Court of the District of Columbia....”1 In other words, our jurisdiction over matters emanating from the Superior Court generally is limited to the review of final orders of the Superior Court. See, e.g., Evans v. Dreyfuss Bros., Inc., 971 A.2d 179, 185 (D.C.2009) (holding that we lacked jurisdiction to hear an appeal from an order effectively compelling arbitration because “any lack of finality is a bar to appellate review”).
According to the Supreme Court, the “well-developed and long-standing” definition of a “final” order is “a decision that ‘ends the litigation on the merits and leaves nothing more for the court to do but execute the judgment.’ ” Green Tree Fin. Corp. v. Randolph, 531 U.S. 79, 86, 121 S.Ct. 513, 148 L.Ed.2d 373 (2000) (concluding that an appeal from an order compelling arbitration under the Federal Arbitration Act, when the underlying action is dismissed, is a final order). This court’s case law is in agreement; we have held that, as a “general rule[,] ... an order is final for purposes of appeal ... [when] it disposes of the entire case on the merits.” Crown Oil & Wax Co. of Delaware v. Safeco Ins. Co. of America, 429 A.2d 1376, 1379 (D.C.1981); see also Judith v. Graphic Comm’ns Int’l Union, 727 A.2d 890, 892 (D.C.1999) (orders granting motions to compel arbitration are not final and ap-pealable); Umana v. Swidler & Berlin, Chartered, 669 A.2d 717, 720 (D.C.1995) (same); Koczak, supra, 439 A.2d at 480 (same). Accordingly, we have consistently held that “[a]n order to compel arbitration” is not a final appealable order because it “does not dispose of the entire case on the merits. Rather, the parties’ rights and obligations are finally determined only after arbitration is had, or, if an arbitrator’s award is challenged, after a court enters judgment upholding, modifying, or vacating an arbitrator’s award.” Koczak, supra, 439 A.2d at 480.
However, despite the fact that this court has consistently held that orders compelling arbitration are not final orders, Stuart and the District, relying on Green Tree Financial Corp. v. Randolph, supra, argue that such a conclusion is erroneous as a matter of law. They also contend that this court has jurisdiction to hear her appeal under D.C.Code § 16-4427(a) (2009), a recently enacted and retroactively applicable amendment to the District of Columbia Uniform Arbitration Act, § 16-4401 et seq. (2009) (“DCUAA”), that purports to make orders granting compelled arbitration ap-*1217pealable.2 Yet, unless we conclude that an order compelling arbitration is a final order, and we cannot, the D.C. Council’s enactment amending the DCUAA to make such orders reviewable on appeal exceeds the D.C. Council’s authority because it violates § 602(a)(4) of the District of Columbia Self-Government and Governmental Reorganization Act, Pub.L. 93-198, 87 Stat. 774 (1973) (“Home Rule Act”),3 by unlawfully expanding our jurisdiction to hear appeals over non-final orders of the Superior Court.
A.
First, Stuart and the District’s reliance on Green Tree Financial Corp., supra, for the proposition that orders granting compelled arbitration are final orders, is misplaced. In that case, the issue before the Supreme Court was whether the trial court’s dismissal of a case with prejudice while also granting a motion to compel arbitration, as opposed to staying the case pending the outcome of the arbitration, was final for purposes of appellate review. Green Tree Fin. Corp., supra, 531 U.S. at 87, 121 S.Ct. 513. The Supreme Court concluded that because the order compelling arbitration also dismissed the underlying case, the order was a final appealable order in that case. However, the opinion also makes clear that “[h]ad the District Court entered a stay instead of a dismissal in th[at] case, that order would not be appealable.” Id. at 87 n. 2, 121 S.Ct. 513 (emphasis added).
Our own case law is in accord with the Supreme Court’s opinion in Green Tree Financial Corp. For example, in Koczak, supra, we held that because “[a]n order to compel arbitration does not dispose of the entire case on the merits ... such an order is ... unappealable.” 439 A.2d at 480. In fact, we have made it clear that it is only “where a trial court dismisse[s] a case with prejudice in addition to compelling arbitration ... [that] such an order is unambiguously final [because] ... the trial court has effectively prevented a plaintiff from litigating the issue in the future.” Keeton v. Wells Fargo Corp., 987 A.2d 1118, 1121 (D.C.2010) (footnotes omitted). Where a dismissal is ambiguous, however — e.g., is not with prejudice — we have treated that dismissal as a stay in order to prevent the entering of a final appealable judgment until after arbitration is completed. See Judith, supra, 727 A.2d at 892 (concluding that while the dismissal was a final order, it should be treated as a stay pending the outcome of arbitration so as to avoid authorizing piecemeal appeals). Cf. Green Tree Fin. Corp., supra, 531 U.S. at 87, 121 S.Ct. 513.
In this case, the Superior Court did not dismiss Stuart’s lawsuit, but stayed the suit after granting Walker’s motion to compel arbitration. Therefore, consistent *1218with the Supreme Court’s rationale in Green Tree Financial Corp., supra, and our opinions in the cases cited above, when, as here, the action is stayed pending the outcome of arbitration, there is no final order because no final judgment has been entered by the trial court and the party opposing arbitration retains the ability to challenge the arbitral award.
B.
Next, Stuart and the District contend that enacting legislation to allow appeals from orders granting motions to compel arbitration is within the D.C. Council’s authority and, therefore, the DCUAA amendment does not run afoul of § 602 of the Home Rule Act by altering our jurisdiction. In support of this contention, Stuart and the District rely on our decisions in District of Columbia v. Greater Wash. Cent’l Labor Council, 442 A.2d 110 (D.C.1982), cert. denied, 460 U.S. 1016, 103 S.Ct. 1261, 75 L.Ed.2d 487 (1983), and District of Columbia v. Sullivan, 436 A.2d 364 (D.C.1981), for the proposition that the D.C. Council does have the authority to change what kinds of cases are directly appealable to this court and can do so without affecting our jurisdiction. However, both of these cases are readily distinguishable from the instant case.
In Greater Washington Central Labor Council, supra, we heard a challenge to D.C. Council legislation that provided for the enforcement of contested administrative private worker’s compensation awards in Superior Court, with appeals to this court, on the grounds that the legislation violated the Home Rule Act by purporting to expand the jurisdiction of the District’s courts. 442 A.2d at 117. The compensation awards, under the new legislation, were final judgments subject to approval by the Mayor of the District of Columbia. See id. We held that the legislation did not run afoul of the Home Rule Act because the Superior Court already had jurisdiction to enforce such compensation awards under its own broad jurisdiction over “any civil action or other matter (at law or in equity) brought in the District of Columbia.” Id. (quoting Andrade v. Jackson, 401 A.2d 990, 992 (D.C.1979)); and see Home Rule Act § 431. Our own jurisdiction was likewise not affected because the Home Rule Act itself provided for the Court of Appeals’ “review [of] orders and decisions of the Mayor, the Council, or any agency of the District,” “to the extent provided by law....” Home Rule Act § 431(a), recodified, D.C.Code § 11-722 (2001). The “extent provided by law” is the extent provided for under the District of Columbia Administrative Procedure Act (“DCAPA”), D.C.Code § 2-501 et seq. (1981), which provides for our “[r]eview ... of final decisions relating to compensation orders rendered by the Mayor.” Greater Wash. Cent’l Labor Council, supra, 442 A.2d at 118. “Accordingly, [we held that] this court will review compensation claims by virtue of its preexisting jurisdiction to review administrative proceedings.” Id. In short, as the Home Rule Act itself provided for our review of the type of judgments at issue in that case, the legislation granting us that review under the DCAPA did not expand our jurisdiction, but rather fell within its established parameters.
Similarly, in Sullivan, supra, we upheld the legislative decriminalization of certain traffic offenses, which made them subject to administrative adjudication followed by our direct review rather than criminal prosecution in the Superior Court, because the new judicial review process did not violate the Home Rule Act. 436 A.2d at 365. We reasoned that the criminalization or decriminalization of certain offenses clearly fell within the purview of the *1219“broad delegation of police power from Congress” to the D.C. Council,4 which predated the Home Rule Act and “provided that the District government may ‘make and enforce all such reasonable and usual police regulations ... as [it] deem[s] necessary for the protection of lives, limbs, health, comfort and quiet of all per-sons_Id. at 366 (quoting D.C.Code § 1-226 (1967)) (internal punctuation omitted and alterations in original). The legislation did not affect our jurisdiction because it did “not purport to change the criminal jurisdiction or the specific responsibilities of the Superior Court or the Court of Appeals.... [T]he Superior Court’s trial level jurisdiction of criminal cases remain[ed] intact, as d[id] the appellate jurisdiction of this court. What ... changed [wa]s that certain violations no longer constitute^] criminal offenses.” Id. at 365-66 (emphasis in original). Our direct review of the administrative judgments in the cases concerning the decriminalized traffic offenses was then provided for by the DCAPA. Id. at 367. Sullivan, as with Greater Washington Central Labor Council, supra, was thus decided on the grounds that the D.C. Council’s legislation merely brought certain types of cases under our review pursuant to preexisting jurisdictional authority under the DCAPA. In neither case did the new legislation expand or contract the jurisdiction qua jurisdiction of the courts, which retained the review it had over final agency decisions.
Thus, the instant case is readily distinguishable from Greater Washington Central Labor Council, supra, and Sullivan, supra, because this court had alternative jurisdiction over the administrative decisions in those cases. Here, however, no alternative jurisdictional authority exists that permits this court to hear this appeal, and the attempt by the D.C. Council to modify the definitional parameters of finality, a definition that is intrinsic to the scope of our jurisdiction under D.C.Code § 11-721, is therefore beyond its authority-
For the foregoing reasons, we dismiss Stuart’s appeal as having been taken from a non-final order.

So ordered.


. D.C.Code § 11-721(a)(2) also provides for our review of certain non-final interlocutory orders, as enumerated, that are not at issue in this case. Additionally, under D.C.Code § 11-722, which is likewise not implicated in this case, “[tjhe District of Columbia Court of Appeals [also] has jurisdiction ... to review orders and decisions of the ... [Mayor] ..., the District of Columbia Council, [and] any agency of the District ..., in accordance with the District of Columbia Administrative Procedure Act” ("DCAPA”), D.C.Code § 2-501 et seq. (1981).


. D.C.Code § 16-4427(a) provides, in pertinent part, that "[a]n appeal may be taken from: (1) [a]n order denying or granting a motion to compel arbitration ...." (emphasis added).


. Home Rule Act § 602(a)(4) provides:
The Council shall have no authority to pass any act contrary to the provisions of this Act except as specifically provided in this Act, or to—
(4) enact any act, resolution, or rule with respect to any provision of title 11 of the District of Columbia code (relating to organization and jurisdiction of the District of Columbia courts)....
When read in conjunction with the definition of our jurisdiction in D.C.Code § 11 — 721(a)(1) as being over “final orders,” a plain reading of § 602(a)(4) of the Home Rule Act is that the D.C. Council cannot enact any legislation affecting the finality of orders for purposes of appealability to this court, or attempt to modify this court’s jurisdiction in any other way.


. Section 302 of the Home Rule Act delegates to the D.C. Council legislative authority over "all rightful subjects of legislation within the District consistent with the Constitution of the United States and the provisions of this Act subject to all the restrictions and limitations imposed upon the States by the tenth section of the first article of the Constitution of the United States."